               Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------------X

 In re:
                                                                         03-MDL-1570 (GBD)(SN)
           TERRORIST ATTACKS ON
           SEPTEMBER 11, 2001

 -------------------------------------------------------------------X
 HUGH A. CHAIRNOFF, HEDDA S. CHAIRNOFF,
 DEBRA GUJA, individually and as the Personal
 Representative of the Estate of Geoffrey E. Guja,
 JEROME LUKE LARSON, individually and as the
 Personal Representative of the Estate of Leroy E. Larson,                 18-CV-12370
 MATTHEW LARSON, JAMES TAYLOR LUCKETT,
 ALEXANDRA LUCKETT, KATHRYN C. LUCKETT,
 VINCENT JOSEPH TEPEDINO, ISABEL NIMBLEY,                                 IRAN SHORT FORM
 MICHAEL NIMBLEY, MICHELE M. NIMBLEY,                                   COMPLAINT AND DEMAND
 ANGEL ANDERSON, AISHAH ANDERSON,                                         FOR TRIAL BY JURY
 ELIZABETH PARKS, DAVID PARKS, CAROL
 PARKS-CLANCY and LAUREN PARKS-ROUBAL,

                                        Plaintiffs,

                              -against-

 ISLAMIC REPUBLIC OF IRAN,

                                        Defendant.

 -------------------------------------------------------------------X

          Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Islamic Republic of Iran (“Iran”), arising out of the

September 11, 2001 terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and

approved by the Court’s Order of July 10, 2018, ECF No. 4045. Each Plaintiff incorporates by

reference the specific allegations, as indicated below, of (a) the Federal Insurance and Ashton

Plaintiffs’ Amended Consolidated Complaint Against Defendant, the Islamic Republic of Iran,
              Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 2 of 6



ECF No. 3237, or (b) the Amended Complaint, Burnett v. Islamic Republic of Iran, No. 15-CV-

9903 (GBD)(SN) (S.D.N.Y. Feb 8, 2016), ECF No. 53.

       Upon filing this Iran Short Form Complaint, each Plaintiff is deemed to have adopted all

factual and jurisdictional allegations of the complaint that has been joined as specified below; all

causes of action contained within that complaint; and all prior filings in connection with that

complaint; and all prior Orders and rulings of the Court in connection with that complaint.

       Additionally, each Plaintiff incorporates the factual allegations and findings contained in

those pleadings and orders filed at Havlish v. Bin Laden, No. 1:03-CV-9848 (GBD)(SN)

(S.D.N.Y.), ECF Nos. 263, 294, 295; In re Terrorist Attacks on September 11, 2001, 03-MDL-

1570 (GBD)(SN) (S.D.N.Y.), ECF Nos. 2430, 2431, 2432, 2433, 2473, 2515, 2516; and

evidence submitted at the proceedings before the Honorable George B. Daniels on December 15,

2011 (ECF No. 2540).

                                               VENUE

       1.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein occurred in

this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                         JURISDICTION

       2.      Jurisdiction against the Islamic Republic of Iran is premised on the grounds set

forth in the complaints specified below, including but not limited to 28 U.S.C. § 1605(a) (tort

exception to the Foreign Sovereign Immunities Act), 28 U.S.C. § 1605A (terrorism exception to

the Foreign Sovereign Immunities Act), and 28 U.S.C. § 1605B (Justice Against Sponsors of

Terrorism Act).




                                                  2 
 
             Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 3 of 6



                                     CAUSES OF ACTION

       3.      Each Plaintiff hereby adopts and incorporates by reference all factual allegations,

jurisdictional allegations, and jury trial demand, including all causes of action against the Islamic

Republic of Iran, as set forth in the following complaint [check only one complaint]:

       ☒       Federal Insurance and Ashton Plaintiffs’ Amended Consolidated Complaint
               Against Defendant, the Islamic Republic of Iran, ECF No. 3237

       ☐       Amended Complaint, Burnett v. Islamic Republic of Iran, No. 15-CV-9903
               (GBD)(SN) (S.D.N.Y. Feb. 8, 2016), ECF No. 53

       4.      In addition, each Plaintiff hereby asserts the following additional causes of action:

       ☒       Iran Short Form Complaint First Cause of Action to Recover Wrongful Death
               Damages Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of
               Terrorism Act or JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or
               ATA)

               As a factual basis for this cause of action, Plaintiff(s) allege that the allegations
               set forth in the complaint noted above, as well as the allegations set forth in the
               Havlish filings noted above, establish that, as set forth herein, the injuries they
               suffered arose from the September 11, 2001 Terrorist Attacks; Defendant’s role in
               the September 11, 2001 Terrorist Attacks constituted acts of international
               terrorism that violated state and federal laws pursuant to 18 U.S.C. § 2331; that
               the September 11, 2001 Terrorist Attacks constituted acts of international
               terrorism committed, planned or authorized by an organization that had been
               designated as a foreign terrorist organization under 8 U.S.C. § 1189; that the
               September 11, 2001 Terrorist Attacks violated state and federal laws pursuant to
               18 U.S.C. § 2331; and that Defendant aided and abetted, by knowingly providing
               substantial assistance, with others and/or conspired with others who committed an
               act or acts of international terrorism in violation of 18 U.S.C. § 2333 et seq.

       ☐       Iran Short Form Complaint First Cause of Action to Recover Personal Injury
               Damages Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of
               Terrorism Act or JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or
               ATA)

               As a factual basis for this cause of action, Plaintiff(s) allege that the allegations
               set forth in the complaint noted above, as well as the allegations set forth in the
               Havlish filings noted above, establish that, as set forth herein, the injuries they
               suffered arose from the September 11, 2001 Terrorist Attacks; Defendant’s role in
               the September 11, 2001 Terrorist Attacks constituted acts of international
               terrorism that violated state and federal laws pursuant to 18 U.S.C. § 2331; that

                                                  3 
 
               Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 4 of 6



                the September 11, 2001 Terrorist Attacks constituted acts of international
                terrorism committed, planned or authorized by an organization that had been
                designated as a foreign terrorist organization under 8 U.S.C. § 1189; that the
                September 11, 2001 Terrorist Attacks violated state and federal laws pursuant to
                18 U.S.C. § 2331; and that Defendant aided and abetted, by knowingly providing
                substantial assistance, with others and/or conspired with others who committed an
                act or acts of international terrorism in violation of 18 U.S.C. § 2333 et seq.

                               IDENTIFICATION OF PLAINTIFFS

        5.      The following allegations and information are alleged on behalf of each individual

who is bringing this claim, as indicated on Appendix 1 to this Iran Short Form Complaint, herein

referred to as “Plaintiffs.”


                a. The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to this Iran
                   Short Form Complaint.
                b. Plaintiff is entitled to recover damages on the causes of action set forth in the
                   complaint identified above, as joined by this Iran Short Form Complaint, and as
                   further asserted within this Iran Short Form Complaint.
                c. As indicated at Appendix 1, Plaintiff (i) is the estate representative of someone
                   who was killed as a result of the September 11, 2001 Terrorist Attacks; (ii) is the
                   surviving immediate family member of someone who was killed as a result of the
                   September 11, 2001 Terrorist Attacks; and/or (iii) suffered physical injuries as a
                   result of the September 11, 2001 Terrorist Attacks.
                d. For those plaintiffs with personal injury claims, as indicated in Appendix 1, on or
                   after September 11, 2001, said Plaintiff was present at the Pentagon and/or the
                   World Trade Center site and/or its surroundings and/or lower Manhattan and/or at
                   an area wherein he/she was exposed to toxins as a result of the terrorist attacks
                   and was exposed to toxins from the attacks, and/or was otherwise injured, and/or
                   as otherwise alleged, as stated specifically in Appendix 1.
                e. For those plaintiffs with personal injury and/or wrongful death claims, as
                   indicated in Appendix 1, as a direct, proximate and foreseeable result of
                   Defendant’s actions or inactions, Plaintiff or his or her decedent suffered bodily
                   injury and/or death, and consequently economic and other losses, including but
                   not limited to pain and suffering, emotional distress, psychological injuries, and
                   loss of enjoyment of life, and/or as described in the Iran Short Form Complaint,
                   and/or as otherwise may be specified in subsequent discovery proceedings, and/or
                   as otherwise alleged in Appendix 1.
                f. The name, relationship to the injured and/or deceased September 11 victim,
                   residency, citizenship/nationality, and the general nature of the claim for each
                   plaintiff asserting wrongful death and/or solatium claims is listed on the attached



                                                   4 
 
                Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 5 of 6



                      Appendix 1, and is incorporated herein as allegations, with all allegations of the
                      related complaints, as specified above, deemed alleged as to each Plaintiff.

                             IDENTIFICATION OF THE DEFENDANT
           6.     The only Defendant named in this Iran Short Form Complaint is the Islamic Republic

of Iran.

                                  NO WAIVER OF OTHER CLAIMS

           7.     By filing this Iran Short Form Complaint, Plaintiff(s) is/are not waiving any right to

file suit against any other potential defendants or parties.

           8.     By filing this Iran Short Form Complaint, Plaintiff(s) are not opting out of any class

that the Court may certify in the future.

                                            JURY DEMAND

           9.     Each Plaintiff hereby demands a trial by jury as to the claims in this action.


           WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth in

this Iran Short Form Complaint as appropriate.

Dated: December 31, 2018
       New York, New York                         Respectfully Submitted,

                                                  STONE BONNER & ROCCO LLP

                                                  By: /s/ James P. Bonner
                                                  James P. Bonner
                                                  jbonner@lawsbr.com
                                                  1700 Broadway, 41st Floor
                                                  New York, New York 10019
                                                  Telephone: (908) 516-2066

                                                  Joseph Peter Drennan*
                                                  218 North Lee Street, Third Floor
                                                  Alexandria, Virginia 22314-2631
                                                  Telephone: (703) 519-3773
                                                  Telecopier: (703) 997-2591
                                                  Mobile: (540) 226-0777
                                                  joseph@josephpeterdrennan.com

                                                     5 
 
              Case 1:18-cv-12370 Document 1 Filed 12/31/18 Page 6 of 6




                                       Patrick M. Donahue*
                                       P. Joseph Donahue*
                                       Thomas P. Donahue*
                                       WISE & DONAHUE, PLC
                                       18 West Street
                                       Annapolis, MD 21401
                                       Telephone: (410) 280-2023
                                       pmd@wisedonahue.com
                                       pjd@wisedonahue.com
                                       tpd@wisedonahue.com

                                       P. York McLane*
                                       LAW OFFICE OF P. YORK MCLANE
                                       14015 Park Dr., Ste. 111
                                       Tomball, Texas 77377
                                       yorkmclane@yahoo.com

                                       Counsel for Plaintiffs




*
    Not admitted in S.D.N.Y.

                                          6 
 
